DETAILED ACTION

This Office Action is a response to an application filed on 09/14/2020, in which claims 2-12 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/14/2020, 12/22/2020, and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0063527 A1) in view of Aono (US 2020/0177911 A1).

Regarding claim 2, Chen discloses: A method of decoding an image (see Fig. 9), comprising: 
down-sampling a luma block corresponding to the current chroma block in response to the determination that the color copy mode is supported for the current chroma block (see paragraph 71, down-sampling luma samples in CCLM mode); 
deriving correlation information for the color copy mode based on a pre-determined reference region (see paragraph 72-73, determining α value using neighboring reconstructed samples); and 
predicting the current chroma block by applying the correlation information to the down-sampled luma block (see paragraph 71, chroma samples are predicted based on the reconstructed luma samples of the same block by using a linear model, please note that α value represents the correlation between neighboring blocks). 
Chen does not explicitly disclose: determining whether a color copy mode is supported for a current chroma block in the image (see Aono, paragraph 159 and 234, the intra prediction parameter decoder 304 decodes a flag indicating whether or not the chrominance prediction is a LM prediction, and in a case that the flag indicates a LM prediction, the intra prediction parameter decoder 304 decodes information regarding the LM prediction (information indicating whether or not it is a CCLM prediction, information specifying a down-sampling method)). 
However, Aono from the same or similar endeavor discloses: determining whether a color copy mode is supported for a current chroma block in the image. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “determine whether a color copy mode is supported for a current chroma block in the image” as taught by Aono in the video coding method and apparatus taught by Chen to provide a system that prevents decrease in coding efficiency, and secures independent decoding of each tile in a spatial direction and a time direction (see Aono, paragraph 11).

Regarding claim 3, the combination of Chen and Aono discloses: The method of claim 2, the method further comprising: 
obtaining, from a bitstream, first information indicating whether the color copy mode is supported (see Chen, paragraph 78-79, α and β parameters transmitted in the bitstream), 
wherein whether the color copy mode is supported for the current chroma block is determined based on the first information (see Chen, paragraph 78-79). 
Regarding claim 4, the combination of Chen and Aono discloses: The method of claim 2, wherein the down-sampling of the luma block is performed using a first pixel of the luma block corresponding to a current pixel of the current chroma block and a plurality of neighboring pixels adjacent to the first pixel (see Chen, paragraph 71 and Fig. 5A). 
Regarding claim 5, the combination of Chen and Aono discloses: The method of claim 4, wherein the neighboring pixels include at least one of a right neighboring pixel, a bottom neighboring pixel or a bottom-right neighboring pixel (see Chen, paragraph 82 and Fig. 4A, lower luma sample is used). 
Regarding claim 6, the combination of Chen and Aono discloses: The method of claim 2, wherein the reference region includes at least one of a neighboring region of the current chroma block or a neighboring region of the luma block (see Chen, Fig. 4A)
Regarding claim 7, the combination of Chen and Aono discloses: The method of claim 6, wherein a number of reference pixel lines belonging to the reference region used for deriving the correlation information is adaptively determined based on whether the current chroma block is located on a boundary of a maximum coding block (see Chen, paragraph 71). 
Regarding claim 8, the combination of Chen and Aono discloses: The method of claim 2, wherein the correlation information is derived using only some of pixels in the reference region (see Chen, paragraph 71, top and left samples are used). 
Regarding claim 9, the combination of Chen and Aono discloses: The method of claim 8, wherein the correlation information at least one weighting parameter (see paragraph 72) and at least one offset parameter (see Chen, paragraph 70). 
Regarding claim 10, the combination of Chen and Aono discloses: The method of claim 9, wherein a number of the correlation information to be applied to the down-sampled luma block is greater than or equal to 3 (see Chen, Fig. 5B and paragraph 86).

Regarding claim 11, claim 11 is drawn to a method having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, method claim 11 correspond to method claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 12, claim 12 is drawn to a computer readable medium having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, method claim 12 correspond to method claim 1 and is rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483